Citation Nr: 1502926	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to a compensable disability rating for service-connected bilateral hearing loss.  

In December 2012, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the December 2012 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
An inferred claim for a total disability rating based on individual unemployability (TDIU) as due to the service-connected hearing loss has not been raised by the Veteran or the evidence of record.  In contrast, the Veteran has initiated an express claim for TDIU as due to service-connected posttraumatic stress disorder (PTSD) and service-connected diabetes mellitus, which is currently under review by the Houston RO.  The Veteran has consistently indicated that he is unable to work due to PTSD and diabetes mellitus, and has not indicated he is unable to work due to his hearing loss.  See April 2013 Statement; see also April and June 2014 Applications for Increased Compensation Based on Unemployability.  Therefore, the Board finds that the issue of entitlement to a TDIU with regard to the issue on appeal is not currently before the Board.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).


FINDING OF FACT

VA audiometric testing in June 2010 revealed a 54 decibel puretone threshold average and 94 percent speech discrimination in the right ear, and a 58 puretone threshold average and 94 percent speech discrimination in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a May 2010 pre-adjudicatory notice letter to the Veteran that met the VCAA notice requirements.  

VA also satisfied its duty to assist the Veteran in the development of the claim.  VA treatment records, a June 2010 VA examination report, and lay statements from the Veteran have been associated with the claims file.  As mentioned above, the Board previously remanded this appeal for additional development.  Specifically, the Veteran reported that he underwent audiometric testing on April 27, 2009, but the testing results were not associated with the claims file when the appeal was previously before the Board.  A request was made to the VA Medical Center the Veteran identified for the April 27, 2009 audiometry test results as well as updated VA treatment records.  Updated VA treatment records, including May 2009 VA audiometric testing results, have been associated with the claims file.  A request was also made to the Veteran to submit the results of the reported April 27, 2009 VA audiometric testing; however, the Veteran has not submitted such results.  Therefore, despite the specific date provided by the Veteran, the Board finds it reasonable to conclude that the record contains all the relevant evidence needed to proceed with appellate consideration.  

The Veteran was afforded a VA examination in June 2010 to address the disability rating for bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2010 examination is adequate for rating purposes.  The VA examination included puretone threshold and speech discrimination evaluations of the Veteran.  Further, the June 2010 examination addressed all the relevant rating criteria for rating bilateral hearing loss, including the functional impact of hearing loss upon ordinary conditions of daily life and work.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the puretone threshold average and controlled speech discrimination (Maryland CNC) testing.  Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).  

Bilateral Hearing Loss Rating Analysis

The Veteran is service connected for bilateral hearing loss, which is currently rated as zero percent disabling.  The Veteran reports that his hearing has worsened, and contends that a compensable rating is warranted.  The Veteran reports current hearing difficulties, including difficulty discerning conversation apart from background noises, and having to use hearing aids in both ears.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period under appeal, a compensable disability rating is not warranted for bilateral hearing loss.  VA audiometric testing performed in June 2010 revealed Level I hearing loss bilaterally, indicating a non-compensable hearing loss disability. 
	
On the VA audiological evaluation in June 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
70
70
LEFT
35
30
45
75
80

The puretone threshold average was 54 decibels in the right ear and 58 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The VA examiner indicated the Veteran presented with moderate sensorineural hearing loss bilaterally with excellent speech discrimination ability.  The June 2010 VA audiometric test results appear to be valid for rating purposes, as inconsistencies were not indicated by the VA examiner during testing.  

The June 2010 audiometric findings, applied to Table VI, yield a Roman numeral designation of I for the right ear (54 decibel puretone threshold average, and 94 percent speech discrimination), and a Roman numeral designation of II for the left ear (58 decibel puretone threshold average, and 94 percent speech discrimination).  The Roman numeral designation for the right ear (I) along with the Roman numeral designation for the left ear (II), entered into Table VII, produce a zero percent disability rating for hearing impairment.  

The Board finds that puretone thresholds reported in the June 2010 VA examination report were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  Further, the June 2010 VA examination report did not reflect both a puretone threshold of 30 decibels or less at 1000 Hertz and a puretone threshold of 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

The Veteran underwent audiological testing in May 2009 for the purposes of being evaluated for hearing aids.  On evaluation in May 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
70
70
LEFT
25
20
30
75
70

The puretone threshold average was 50 decibels in the right ear and 49 decibels in the left ear.  The VA clinician indicated that the Veteran presented with borderline normal to moderately severe hearing loss bilaterally with good speech discrimination ability.  The VA clinician further indicated that there was no significant threshold shift in the Veteran's hearing as compared to a VA examination performed in 2005, used by the clinician for comparison.  

The May 2009 VA audiological treatment record indicates speech recognition ability was tested using the CIDW-22 word recognition test; however, for disability rating purposes, VA requires that a Maryland CNC speech discrimination test be used unless the examiner certifies that use of the speech discrimination test was not appropriate.  See 38 C.F.R. § 4.85(c).  The VA clinician did not indicate why the CIDW-22 word recognition test was used instead of the Maryland CNC speech discrimination test.  

Regardless, the May 2009 VA audiometric results would still indicate non-compensable hearing loss.  The May 2009 audiometric findings, applied to Table VIa, would yield a Roman numeral designation for III for the right ear (50 decibel puretone threshold average), and a Roman numeral designation of III for the left ear (49 decibel puretone threshold average).  The Roman numeral designation for the right ear (III) along with the Roman numeral designation for the left ear (III), entered into Table VII, would produce a zero percent disability rating for hearing impairment.  

Based on all the evidence of record, the Board finds that a compensable disability rating is not warranted for bilateral hearing loss at any point during the entire rating period under appeal.  The Board finds that audiometric testing results from the June 2010 VA examination is probative and included adequate testing under the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The record does not otherwise contain valid audiometric testing not discussed above that may be used in evaluating the Veteran's current disability.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart, 21 Vet. App. 505.

The Veteran has provided several lay statements in support of his claim.  The Veteran reported that his hearing has progressively worsened since its onset to the point where he is required to wear hearing aids throughout the day.  The Veteran describes functional limitations related to hearing people speak and discerning meaningful noises from background noise.  The Veteran is competent to describe the effects of the hearing loss on his daily functioning, and the Board finds that he is credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria, which specifically contemplates speech discrimination ability or inability.  The June 2010 VA examination report included a thorough hearing examination and addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the Rating Schedule.  Lendenmann, 3 Vet. App. at 349.   

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a compensable evaluation for bilateral hearing loss for any period under appeal and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Board recognizes and has considered the Veteran's complaints of difficulty with hearing and understanding people with background noise present.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such inability to understand certain words in conversation.  The functional limitations imposed by the Veteran's hearing loss are specifically contemplated by the criteria discussed above; including the effect of the Veteran's hearing loss on his occupation and daily life.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under in this case.  Thun, 22 Vet. App. at 115-16; Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


